DETAILED ACTION
The following is a Final office action office action in response to communications filed on 8/1/2022.  Claims 1-20 have been canceled.  Claims 21-30 are new and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claim objections and 35 U.S.C. 112 2nd rejections set forth in the office action dated 4/5/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a beam arrangement” in lines 4 and in line 7 of claim 1.  It is unclear if the Applicant intended to introduce another beam arrangement or expand upon the arrangement previously introduced.  Claims are examined as best understood. 
Claim 21 recites “a structure” in line 1 and in line 10 of claim 1.  It is unclear if the Applicant intended to introduce another structure or expand upon the structure previously introduced.  Claims are examined as best understood. 
Claim 21 positively recites a structure in line 10.  However, the preamble recites a and is geared towards just a leveling apparatus suitable for leveling a structure.  It is unclear if the Applicant intends to claim the combination or just the leveling apparatus.  Claims are examined as best understood.
Claim 29 recites the limitation "said top deck surface" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock et al. (U.S. Patent No. 8,925,263).
Regarding claim 29, Haddock et al. discloses a kit (Fig. 6-7A) capable of facilitating levelling of support beams supporting a structure overlying said support beams, said structure having a plurality of access points therein, comprising a retaining member (142) comprising a plate (154) having a topside and an underside, said topside having a support beam retaining surface and said bottom side having a threaded nut (126, Fig. 7A) fixedly secured thereto free of said support beam retaining surface and a support beam when said beam is positioned on said retaining surface; a coupling threaded rod (114) coupled through said topside and said underside of said retainer by said nut, said rod configured to extend, in use, through said retainer and support beam to at least one access point of said access points on said top deck surface in said structure, said coupling threaded rod having a first end and second end spaced therefrom, said first end (approximate 122) configured for rotation of said rod, said second end comprising a free end (approximate 118); and a supplemental support comprising a plate (110) for fixed positioning between a surface on which it is positioned and said second end of said coupling threaded rod from which said retaining member is adjustable in elevation on said coupling threaded rod upon rotation of said rod from said access point.
Regarding claim 30, Haddock et al. discloses said plate (154) includes spaced apart walls (150) defining a U-shaped member to receive at least a portion of a support beam therein.

Allowable Subject Matter
Claims 27-28 are allowed.
Claims 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a leveling apparatus or a method for leveling a deck platform having a beam arrangement, a retaining member comprising a plate with a topside having a beam retaining surface, an adjustable threaded coupling member, where the beam arrangement has a passageway therethrough extending through a top surface to a bottom surface, the retaining member having a threaded nut fixedly secured to an underside thereof, wherein the threaded coupling member is connected between the threaded nut and through the passageway of the beam arrangement an opening of the openings the top surface of the structure as recited in claim 21 and 27 in its entirety. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633